DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Status of Claims
Claims 13, 15-18, and 20-25 are pending and under examination.
Claims 1-12, 14, and 19 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 12/03/20201 have overcome each and every 112(b) rejection previously set forth in the Final Rejection mailed on 09/21/20201. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 12/03/2021, the previous prior art rejection based on Pollack has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 13 lines 11-12 recites “the analysis units deliver the specimen containers in response to receiving the synchronization signals”.  It is unclear to the examiner if applicants are intending for the analysis unit to physically deliver the specimen containers, or if applicants are intending for the analysis unit to release the specimen container from a virtual holding queue.  How does the analysis unit deliver the specimen containers and where are they delivered to?
Claims 15-18 and 20-25 are also rejected by virtue of their dependency from claim 13.

Claim 13 lines 11-12 require “the analysis units deliver the specimen containers in response to receiving the synchronization signals”.  However, claim 13 lines 8-10 also require “a control portion configured to output synchronization signals to all of the plurality of units … when the specimen containers are delivered to the plurality of units”. It is unclear how applicants are attempting to correlate the synchronization signals, the delivery of the specimen containers to the analysis units, and the analysis units delivering the specimen container.  In other words, the output signal from the control is also the input signal to the analysis unit.  How can the signal be output when the specimen containers are delivered to the analysis units and also received when the analysis units deliver the specimen containers? Are the signals in response to an analysis 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claim(s) 13, 15-18, 20-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2015/0118756; already of record – hereinafter “Pollack”).

Regarding claim 13, Pollack discloses an automated analysis device that analyzes specimens (Pollack; [0009]), the automated analysis device comprising: 
a plurality of analysis units that analyze the specimens (Pollack; fig. 5, #205, #205A, #205B, [0009, 0011, 0074]); 
a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Pollack; fig. 5, #220, [0009, 0078]); 
a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Pollack; fig. 5, conveyance portion #206A connects buffer 220 to the main conveyance #200, [0074]); and 
a control portion configured to output synchronization signals to all of the plurality of analysis units at different timings when the specimen containers are delivered to the plurality of analysis units (Pollack discloses an internal handling mechanism within each analysis unit; [0075, 0193] and a central controller [0193].  The conveyance device 200 and the internal handling mechanism within each analysis unit being configured to coordinate with each other; [0075] such that the plurality of analysis units are configured to process a sample within a period of time that is less than a system cycle of the overall analyzer to allow synchronous operation of the analysis units in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of 
the analysis units deliver the specimen containers starting from the synchronization signals (As best understood, Pollack discloses the analysis units release the specimen containers from the analysis unit for transport to their next destination, and when the sample is release it is returned to a random-access pool in which the controller can determine the samples next destination; [0059]), 
the conveyance device operates in a same cycle as a first analysis unit having a shortest analysis cycle among the plurality of analysis units connected to each other (Pollack disclose the conveyance device 200 and the internal handling mechanism within each analysis unit being configured to coordinate with each other; [0075] such that the plurality of analysis units are configured to process a sample within a period of time that is less than a system cycle of the overall analyzer to allow synchronous operation of the analysis units in the analyzer; [0009, 0075]. 
Attorney Docket No. 108147.PD234USthe control portion is configured to output the synchronization signals to all of the plurality of analysis units at the different timings in the same cycle in which the conveyance device operates (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183], and a system cycle of the overall analyzer is defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009]  Therefore, the control portion being configured to output synchronization signals at different timings since the operation cycles of each of the plurality of analysis units is asynchronous, and each of the plurality of analysis units are synchronous with the conveyance device since the conveyance device is configured to transport the samples between the plurality of analysis units within a system cycle time), and
the different timings of the synchronization signals are determined based on a length of a delivery process of each of the specimen containers (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially 
Pollack does not explicitly disclose the length of the delivery process is equal to the shortest analysis cycle divided by a total number of the analysis units in the automated analysis device.
However, Pollack does provide support for various track geometries, each configuration having a different distance between one or more analysis units (Pollack; figs. 2, 4A, & 4B, [0068, 0071-0072]) and controlling the acceleration and velocity of each sample container (Pollack; fig. 10, [0135]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control portion of Pollack, to have a configuration such that the acceleration and velocity of the sample container, based on the geometry and relative dimensions of the track, equal the shortest analysis cycle divided by a total number of analysis units, because Pollack discloses an operation cycle is a unit of time used by scheduling algorithms to allot processing time to modules for sample assays, which can be dynamic or fixed and can allow synchronous operation of the module in the analyzer and provide a reliable timing model for scheduling samples amongst multiple modules in the analyzer; [0075].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack specifically teaches various geometries and track configurations, controlling acceleration and velocity profiles of the samples, and having dynamic or fixed synchronous operations of the modules in the analyzer. 

Regarding claim 15, Pollack discloses the automated analysis device according to claim 13 above, wherein the control portion is configured to space output timings of the synchronization signals output to the plurality of analysis units based on a number of the analysis units (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Therefore, the control portion being configured to output synchronization signals at spaced out timings since the operation cycles of each of the plurality of analysis units is asynchronous).

Regarding claim 16, Pollack discloses the automated analysis device according to claim 13, wherein the control portion is configured to first output the synchronization signals to the first analysis unit having the shortest analysis cycle, and sequentially output the synchronization signals to another analysis unit other than the first analysis unit having the shortest analysis cycle (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183], and after release of the sample, the analyzer is configured to request a next sample by communication with the control portion; [0184].  Therefore the analysis unit having the shortest cycle being configured to communicate with the control portion to output synchronization signals first since the analysis unit having the shortest analysis cycle releases the current sample and requests a next sample prior to another analysis unit having a longer analysis cycle).

Regarding claim 17, Pollack discloses the automated analysis device according to claim 15 above, wherein the plurality of analysis units deliver the specimen containers to the conveyance device only in a case in which the synchronization signals output by the control 

Regarding claim 18, Pollack discloses the automated analysis device according to claim 16 above, wherein the plurality of analysis units deliver the specimen containers to the conveyance device only in a case in which the synchronization signals output by the control portion are received by the analysis units when there is a deliver request for the specimen containers (Pollack discloses when a sample is finished processing, the sample is released from the analysis unit to the conveyance device in response to a request from the controller; [0183]).  

Regarding claim 20, Pollack discloses the automated analysis device according to claim 13 above, wherein an analysis cycle of other analysis units besides the first analysis unit is not a common multiple of the shorter analysis cycle (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Furthermore, Pollack discloses the plurality of analysis units comprise a biochemical analyzer and an immunological analyzer; [0074]. Therefore each of the plurality of analysis units having an analysis cycle of the other analysis unit that is not a common multiple of the shortest analysis cycle, as described in para. [0036-0037] of Applicant(s) instant specification).  

Regarding claim 21, Pollack discloses the automated analysis device according to claim 13 above, wherein a number of analyses scheduled to be performed during a period that is a common multiple of analysis cycles of the plurality of the analysis units is 3% or more of a number of analyses per unit time required by the plurality of the analysis units (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate 
Note: a number of analysis scheduled to be performed during a period that is a common multiple of analysis cycles of the plurality of analysis units is 3% or more of a number of analyses per unit time required by the plurality of analysis units” relates to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 24, Pollack discloses the automated analysis device according to claim 13 above, wherein the control portion and the specimen container buffer portion are provided in the conveyance device (Pollack discloses the conveyance device 200 and analysis units having the internal handling mechanism are adapted to coordinate; [0075]. The Examiner notes that in order for the conveyance device and analysis units to coordinate the conveyance device and analysis portion much comprise a control portion.  Pollack further discloses the buffer portion 220 is configured to input sample to the conveyance device 200; [0078], thereby having a portion in the conveyance device.)

Regarding claim 25, Pollack discloses the automated analysis device according to claim 13 above, wherein the analysis units include a unit that performs a biochemical analysis and a unit that performs an immune analysis (Pollack; fig. 5, #205A, #205, [0074]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, and further in view of Akutsu (US 2011/0200485; already of record – hereinafter “Akutsu”).

Regarding claim 22, Pollack discloses the automated analysis device according to claim 13 above, comprising the specimen container buffer portion (Pollack; fig. 5, #220, [0078]).
Pollack does not disclose the specimen container buffer portion has a rotor structure, and the specimen containers are held radially on a concentric circle.  
However, Akutsu teaches the analogous art of an automated analysis device that analyzes specimens (Akutsu; fig. 1, [0028]) comprising a plurality of analysis units that analyze the specimens (Akutsu; fig. 1, #31, #32, [0032]), a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Akutsu; figs 1 & 2, #21, [0033]), a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Akutsu; #13, [0033]), wherein the specimen container buffer portion has a rotor structure, and the specimen containers are held radially on a concentric circle (Akutsu teaches a buffer portion with samples held radially on a concentric circle that are transferred to line 13; figs. 1 & 2, #21, [0032-0033].  Therefore, the buffer portion must comprise a rotor in order to transfer a sample rack in the buffer portion to the transfer line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer portion of Pollack with the buffer portion comprising a rotor structure, wherein the specimen containers are held radially on a concentric circle, as taught by Akutsu, because Akutsu teaches the buffer portion having a rotor structure and the specimen container held radially on a concentric circle can additionally be configured to store calibrator and a precision control 

Regarding claim 23, modified Pollack teaches the automated analysis device according to claim 22 above, wherein the plurality of analysis units are arranged to the conveyance device at an interval of 90 degrees (Pollack; fig. 5, #206A, #206, & 206B are 90 degrees from the left and right sides of analysis units #205A, #205, and #205B).

Response to Arguments
Applicants arguments filed on 12/03/2021 have been considered but were not found persuasive by the examiner.

Applicants argue on pages 6-7 of their remarks that Pollack is silent with respect to the amended claim language “the different timings of the synchronization signals are determined based on a length of a delivery process of each of the specimen containers, and the length of the delivery process is equal to the shortest analysis cycle divided by a total number of the analysis units in the automated analysis device”.  The examiner agrees in part and disagrees in part.  First, Pollack discloses the individual analysis units have different operation cycle times, and these 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Fujita (US 2018/0017588) discloses an analysis system that conveys a reagent container multiple times within the same cycle.
Zhang (US 2016/0033539) discloses a method for determining whether transport of sample is regular or self-adaptive, each configured to calculate a distance of transport.
Ohga (US 2012/0174687) discloses a time period T during which a secondary sample to be measured by an automatic analyzer is transported after a process performed by a dispensing unit  is equal to the sum of a time period for a closing process to be performed by the automatic closing unit, a time period for waiting for 
Tajima (US 2013/0117042) discloses a device management server for instructing a plurality of devices to take in or take out specimen by performing simulations and corrects the timings of order of take-in and take-out of one or more specimens so that each of the staying time in one of the regions does not exceed a corresponding allowable time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798